MEMORANDUM **
William Daryl Stute and Eva M. Stute appeal pro se from the district court’s summary judgment in favor of defendants in the States’ 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Albano v. Norwest Fin. Haw., Inc., 244 F.3d 1061, 1063 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment on the basis of res judicata because the undisputed evidence establishes that this lawsuit involves the same cause of action that was litigated in prior federal actions between the same parties and their privies, and those actions concluded in final judgments on the merits. See Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1051-54 (9th Cir.2005) (explaining doctrine of res judicata).
Appellants’ motion for default judgment, filed on March 21, 2008, is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.